Title: To Thomas Jefferson from George Jefferson, 9 July 1798
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond July 9th. 1798.
          
          I am much surprised at not having yet heard any thing of the order which you mentioned having sent me on Mr. Hopkins. I however suppose it cannot have miscarried, & therefore conclude that you must have directed it to be forwarded, & it has been delayed.
          Have the goodness if you please to send me an order by next post on the Inspectors at Shockoe for a Hhd: Tobo. of yours—I did not suppose as they knew I had the direction of it that an order would have been  necessary, or it should have been inspected in my own name—but they inform me that the law is very strict.
          I am mt. sincerely Dear Sir Your Very Obt. servt.
          
            Geo. Jefferson
          
        